EXHIBIT 10.2
PROFIT PARTICIPATION AGREEMENT
 
THIS PROFIT PARTICIPATION AGREEMENT (as amended, restated or otherwise modified
from time to time, the "Participation Agreement") is entered into as of the 7th
day of November, 2008, by and among 301 PRODUCTIONS, INC., a California
corporation (the "Grantor"). VS INVESTMENT B, LLC (referred to as the
"Grantee"), and National Lampoon, Inc. ("NL"). The Grantor, Grantee and NL are
sometimes referred to herein collectively as the "Parties" and each individually
as a "Party".


 
RECITALS
 
WHEREAS, simultaneously herewith, the Grantee is making a loan in the principal
amount of $600,000 (the "Loan"), evidenced by that Secured Promissory Note of
Grantor dated as of November 7, 2008 (the "Secured Promissory Note"), the
proceeds of which will be used to fund the production, marketing and
distribution of the motion picture currently titled "National Lampoon's The
Legend of Awesomest Maximus" (the "Picture").
 
WHEREAS, simultaneously herewith, the Grantee, Grantor and NL are entering into
that Loan and Security Agreement dated November 7, 2008 (the "Security
Agreement") pursuant to which Grantor and NL agreed to enter into this
Agreement.
 
WHEREAS, NL controls and owns all of the issued and outstanding equity
securities of Grantor, and NL and Grantor have entered into that certain
Worldwide Distribution Agreement dated as of November 7, 2008 (the "NL
Distribution Agreement") pursuant to which Grantor has appointed NL as the
worldwide distributor of the Picture.
 
WHEREAS, NL is receiving direct benefits as the result of the Loan and under the
Security Agreement, and Grantee is not willing to make the Loan unless NL enters
into this Agreement.
 
NOW, THEREFORE, as a further inducement to the Grantee to make the Loan
evidenced by the Secured Promissory Note and the Security Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:


1

--------------------------------------------------------------------------------


1. PARTIAL ASSIGNMENT OF PROFIT PARTICIPATION. NL shall pay, or cause to be
paid, to Grantee, an amount equal to Fifteen and Four-Tenths percent (15.4%) of
One Hundred Percent (100%) of all Net Profits, as defined below (the
"Participation Amount").


As used herein, the term "Net Profits" shall mean the sum of all Gross Proceeds
(defined below) minus the sum of the following:
 
(i) Distribution and sales fees, which shall not exceed 20% (inclusive of any NL
override fee);
 
(ii) Actual, direct, out of pocket sales, marketing or distribution expenses,
and out-of-pocket costs of manufacturing or delivery of the Picture incurred by
NL or Grantor, if any, which expenses and costs have been approved by Grantee
and Grantor in writing, in advance;


 
(iii) All guild residuals and deferred compensation paid directly by Grantor
(and not included in "negative costs" pursuant to clause (v) below) to any
person providing rights or services in connection with production of the
Picture;


(iv) Financing costs, including interest, paid by Grantor to all third party
lenders, but excluding payment of amounts to any such lenders or other financing
sources that are in the nature of profits interests or participations, equity
participations or are otherwise contingent or based on profits of the Picture;


(v) the 8% royalty payable to NL with respect to its license of intellectual
property in accordance with the terms of the NL Distribution Agreement; and


(vi) Negative cost, which shall mean the direct, out-of-pocket cost of producing
the Picture, which shall not exceed the amount of the Final Budget (as defined
in the Security Agreement), and which shall not include any item included under
any of the foregoing clauses (i) through (v).


As used herein, the term "Gross Receipts" with respect to the Picture shall mean
one hundred (100%) percent of all sums received by or on behalf of, or credited
to, NL (or any affiliate), or Grantor, directly or indirectly from the sale,
distribution or exploitation of the Rights (as defined in the NL Distribution
Agreement) and/or the Picture, with no deduction therefrom other than
withholding tax, sales tax or other similar taxes or levies charged on the
exhibition, distribution or exploitation of the Picture, and specifically
excluding any corporate income or similar taxes levied against NL, Grantor or
any of their affiliates. For the avoidance of doubt Gross Receipts shall include
income derived from so-called 'outright licenses', non-returnable advances, tax
credits, subsidies or guarantees (whether or not earned) paid to NL (or any
affiliate) or Grantor and all other revenues howsoever earned by NL (or any
affiliate) or Grantor in respect of the Rights and/or the Picture.


2

--------------------------------------------------------------------------------


2. ACCOUNTING & PAYMENT. NL shall pay to Grantee, at the address for notices to
Grantee pursuant to Section 5 below, all sums constituting a portion of the
Participation Amount which are received or credited during any calendar quarter
ending after the date hereof within thirty (30) days following the end of such
quarter ("Quarterly Payments"). Together with each Quarterly Payment, NL shall
deliver to Grantee a true and accurate accounting statement for the quarter,
showing all inputs to the calculation of Gross Proceeds, Net Profits and the
amount payable to Grantee, all as calculated in accordance with this Agreement.
If no Quarterly Payment is due to Grantee for the subject calendar quarter, NL
shall not be required to provide a statement of accounting unless it is
requested in writing by Grantee. Without limiting the foregoing, After five (5)
years following the date on which the first such quarterly statement is
provided, accounting statements will be provided to Grantee one (1) time per
year unless a Quarterly Payment is due for a calendar quarter. Without limiting
Grantee's rights under the Security Agreement or under any other document or
instrument, no more frequently than once per calendar year, and upon reasonable
prior written notice, Grantee may, at its sole and own expense, audit NL's
records, solely as they pertain to the Picture. Any such audit will be conducted
upon reasonable notice to NL during NL's normal business hours as scheduled by
NL and shall not last more than ten (10) days. Any auditor used by NL and/or
Grantee shall specialize in entertainment industry audits.
 
3. NO CROSS COLLATERALIZATION. Grantee acknowledges that this Participation
Agreement is to be binding only upon Participation due and payable from the
Picture. At no time will NL cross collateralize with or set-off against any
amounts for any other motion picture distributed by NL.
 
4. ASSIGNMENT. This Participation Agreement and all obligations of NL hereunder
shall be binding upon the successors and assigns of NL (including any
debtor-in-possession on behalf of Grantor) and shall, together with the rights
and remedies of Grantee hereunder, inure to the benefit of Grantee, all future
holders of any instrument evidencing any of the Obligations and its respective
successors and assigns. Grantee may assign its interest or any portion of its
interest hereunder by providing thirty (30) days written notice to Grantor and
to NL.
 
5. NOTICES. All notices must be in writing and sent to a Party at its address
hereunder by fax or first class mail. Notices may be sent by email but will not
be effective until recipient acknowledges receipt. All notices sent to Grantor
must be addressed to:

 
301 Productions, Inc.
ATTN: Lorraine Evanoff
8228 Sunset Boulevard
Los Angeles, California 90046
F: 310-474-1219


 
If to NL:
National Lampoon, Inc.
ATTN: Lorraine Evanoff
8228 Sunset Boulevard
Los Angeles, California 90046
F: 310-474-1219


If to Grantee:
VS Investment B, LLC
1829 North Orleans Street
Chicago, Illinois 60614
F: 773-409-5662
 
3

--------------------------------------------------------------------------------


6. MODIFICATION.   No modification to this Participation Agreement is effective
unless the modification is in writing and signed by all Parties.
 
7. ADDITIONAL DOCUMENTS. Upon reasonable request, each Party will execute and
deliver such additional documents necessary to evidence, effectuate or confirm
this Participation Agreement.
 
8. GOVERNING LAW. This Agreement will be governed by and interpreted under the
laws of the state of California. The Parties agree that all disputes under this
Agreement will be resolved in Los Angeles, California.


IN WITNESS WHEREOF, each of the parties hereto has caused this Participation
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
 
GRANTOR
301 Productions, Inc.
 
By:
/s/  Daniel S. Laikin     Daniel S. Laikin    Its: CEO and President        





 
NL
National Lampoon, Inc.
 
By:
/s/  Daniel S. Laikin     Daniel S. Laikin   Its: CEO and President        

 
 
GRANTEE
VS Investment B, LLC
 
By:
          Its:          

 
 
4
 
 
